In the Supreme Court of Georgia



                                          Decided: October 20, 2014


                    S14A1339. FAULKS v. THE STATE.


      MELTON, Justice.

      Following a jury trial, Michael Orlando Faulks was found guilty of malice

murder and possession of a firearm during the commission of a crime in

connection with the shooting death of Jamar Wright.1 On appeal Faulks

contends that the trial court gave an improper jury charge on aggravated assault

and that his trial counsel was ineffective. We affirm.

      1. Viewed in the light most favorable to the jury’s verdict, the evidence



      1
       On April 14, 2009, Faulks was indicted for felony murder (predicated on
aggravated assault and possession of a firearm by a convicted felon), aggravated
assault, possession of a firearm during the commission of a crime. Following a
January 26-27, 2010 jury trial, Faulks was found guilty on all charges. On
January 28, 2010, the trial court sentenced Faulks to life imprisonment for
felony murder and five consecutive years for possession of a firearm during the
commission of a crime. Faulks filed a motion for new trial on February 9, 2010,
which he amended with new counsel on January 3, 2014. The trial court denied
the motion on February 21, 2014. Following the payment of costs, Faulks’
timely appeal was docketed in this Court for the September 2014 Term and
submitted for decision on the briefs.
reveals that, on the evening of January 4, 2009, Faulks was hanging out at his

girlfriend’s apartment with his friend, John Elam. Wright, a mutual friend of

Elam and Faulks, called Elam to let him know that he was on his way to the

apartment. When Wright arrived and knocked at the apartment door, Faulks, still

in Elam’s presence, walked up to the door while brandishing a black handgun,

opened the door, and shot Wright in the chest at point blank range, killing him.

      This evidence was sufficient to enable a rational trier of fact to find Faulks

guilty of all of the crimes of which he was convicted beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979).

      2. Faulks contends that the trial court committed plain error2 by charging

the jury on other forms of aggravated assault besides aggravated assault with a

deadly weapon, because aggravated assault with a deadly weapon was the only

form of aggravated assault charged in the indictment. However, Faulks is

incorrect. While it is true that,

      [w]here the indictment charges a defendant committed an offense
      by one method[] it is reversible error for the court to instruct the
      jury that the offense could be committed by other statutory methods


      2
       See OCGA § 17-8-58 (absent specific objection appellate review of jury
charge limited to plain error).
                                     2
      with no limiting instruction[,] [t]he defect is cured . . . where the
      court provides the jury with the indictment and instructs jurors that
      the burden of proof rests upon the State to prove every material
      allegation of the indictment and every essential element of the crime
      charged beyond a reasonable doubt.

(Citations and punctuation omitted.) Sharpe v. State, 291 Ga. 148, 151 (4) (728

SE2d 217) (2012).

      Here, the record reveals that the trial court read the indictment to the jury,

provided the jury with the indictment during deliberations, and properly

instructed the jury that the burden of proof was on the State to prove every

essential element of the crimes as charged in the indictment. Under such

circumstances, Faulks cannot show any reversible error, plain or otherwise. See

id. Indeed, there is no reasonable probability that the jury found Faulks guilty

of felony murder in a manner that was not charged in the indictment. Id.

      3. In light of our holding in Division 2, we conclude that Faulks “has

failed to show ineffective assistance of counsel as a result of counsel’s failure

to object to the jury charge which, even if erroneous, did not affect the outcome

of the proceedings.” (Citation omitted.) Johnson v. State, – Ga. – (3) (a) (759

SE2d 837) (2014).

      Judgment affirmed. All the Justices concur.

                                         3